Citation Nr: 0325483	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-05 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than April 23, 
1998, for the grant of service connection for PTSD.  

2.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD), from the initial grant 
of service connection.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1968 to December 
1971.  

This matter comes before the Board on appeal from a December 
2000 rating decision which found that new and material 
evidence had been received to reopen and grant service 
connection for PTSD.  A 50 percent evaluation was initially 
assigned, effective from April 23, 1998.  The veteran 
disagreed with the rating assigned and the effective date of 
the award, and raised the additional issue for a total rating 
for compensation purposes based on individual unemployability 
(TDIU).  By rating action in November 2002, the RO assigned 
an increased rating to 70 percent for PTSD, effective from 
the same date, and granted TDIU, effective from April 23, 
1998.  

The Board notes that although the veteran had requested 
personal hearings at the RO and before a member of the Board 
in Washington, DC, he subsequently withdrew his requests at 
an informal hearing with a Decision Review Officer.  However, 
a personal hearing at the RO was held in September 1998.  

Finally, the Board notes that while the supplemental 
statements of the case (SSOC) in November 2002 and May 2003 
show only one issue on appeal, i.e., an earlier effective 
date, the assignment of a 70 percent evaluation for PTSD is 
not the maximum rating allowable for a mental disorder under 
38 C.F.R. § 3.130.  As an appeal was perfected to the 
evaluation initially assigned, the Board must consider 
whether the veteran is entitled to a rating in excess of 70 
percent since service connection was established.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not appeal the October 1996 rating 
decision that found new and material had not been submitted 
to reopen the claim of service connection for PTSD, and that 
rating action is final.  

3.  A request to reopen the claim of service connection for 
PTSD was received on April 23, 1998.  

4.  Service connection for PTSD was granted by the RO in 
December 2000, and a 70 percent evaluation was made effective 
from April 23, 1998, by rating action in November 2002.  

5.  The earliest effective date for the establishment of 
service connection for PTSD is April 23, 1998, the date of 
receipt of the veteran's request to reopen the claim.  

2.  Since service connection was granted, the veteran's 
symptoms for PTSD more nearly approximate the degree of 
occupational and social impairment contemplated by a 70 
percent schedular rating and no higher.  


CONCLUSIONS OF LAW

1.  The October 1996 rating decision that found no new and 
material evidence had been submitted to reopen the claim of 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2002).  

2.  An effective date earlier than April 23, 1998, for the 
grant of service connection for PTSD is not assignable.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1(r), 3.151, 3.155, 3.156, 
3.400(q)(ii), (r) (2002).  

3.  The criteria for an evaluation in excess of 70 percent 
for PTSD, from the initial grant of service connection, have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.130, including DC 9400-9440 (2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  

The veteran was provided with the appropriate laws and 
regulations pertaining to effective dates for the award of 
disability compensation benefits, finality, reopened claims, 
and the criteria for rating PTSD, and was advised of the 
evidence that had already been obtained in the Statement of 
the Case issued in July 1996.  He was also afforded an 
opportunity to testify at a personal hearing, but declined.  
Thus, to the extent that VA has a duty to assist in the 
development of the veteran's claim, all appropriate all 
notification and development actions needed to render a fair 
decision on this issue has been accomplished.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
discussions as contained in the December 2000 and November 
2002 rating decisions, the April 2002 statement of the case 
(SOC), and the November 2002 and May 2003 supplemental 
statements of the case (SSOC) have provided him with 
sufficient information regarding the applicable laws and 
regulations pertaining to effective dates for the award of 
disability compensation benefits, finality, reopened claims, 
and the criteria for rating PTSD, what evidence had been 
obtained, and why this evidence was insufficient to warrant 
the assignment of a higher evaluation or an earlier effective 
date for the grant of benefits.  Correspondence addressed to 
the veteran in August 2003 discussed VCAA and provided him 
with specifics regarding evidence that VA would obtain and 
the evidence that he could provide.  Furthermore, the veteran 
was provided with the specifics regarding VCAA and the duty 
to assist in the SOC issued in April 2002.  

The Board finds that the veteran has been provided with 
sufficient information to understand the evidence required to 
prevail in his claims, notice of what he could do to help his 
claim, and notice of how his claims were still deficient.  

The veteran has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision of the 
appeal have been accomplished.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  All pertinent records from VA have 
been obtained and associated with the claims file.  The 
veteran has not alleged the presence of any additional 
available evidence which would be pertinent to his claim for 
an increased rating.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issues as shown on the first page of this 
decision.  

Effective Dates - Applicable Law and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  

Additionally, VA Regulations provide that a determination on 
a claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected as prescribed in Rule 302 (Sec. 20.302 of this 
part).  38 C.F.R. § 20.1103 (2002).  

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award of disability compensation based on new and material 
evidence received after final disallowance shall be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii).  

Factual Background & Analysis

Historically, in May 1987, the Board of Veterans Appeals 
(Board) denied service connection for PTSD.  The veteran and 
his representative were provided a copy of the decision.  

In March 1989, an expanded panel of the Board reconsidered 
and affirmed the May 1987 Board decision denying service 
connection for PTSD.  The veteran and his representative were 
provided a copy of the decision.  

By rating action in October 1996, the RO found, in part, that 
no new and material evidence had been received to reopen the 
claim of service connection for PTSD.  A notice of 
disagreement to this rating action was received in March 
1997, and an SOC was issued in April 1997.  In July 1997, the 
veteran requested a personal hearing at the RO, and was 
scheduled for a hearing in September 1997.  However, a few 
days before the hearing, he contacted the RO by phone and 
requested to postpone the hearing until a later date.  A 
Report of Contact indicated that the veteran would contact 
his attorney and request another hearing.  Another notation 
on the report, dated October 3, 1997, indicated that the 
service officer had been unable to contact the veteran by 
phone to determine his wishes.  The evidentiary record shows 
no further contact with the veteran, either by phone or by 
way of correspondence until April 1998.  

In a letter received on April 23, 1998, the veteran stated 
that he had postponed a personal hearing in September 1997 
because of personal and medical problems, but that he now 
wanted to "go forward" with his claim to which he had filed 
a notice of disagreement.  In May 1998, he was notified by 
the RO that his claim had been denied on October 22, 1996, 
and that it became final one year from the date of notice.  
In order to reopen his claim, he would have to submit new and 
material evidence.  In June 1998, the veteran asserted that 
he had filed a substantive appeal with the RO and that he 
provided a copy to his service representative.  He said that 
his representative was unable to find his copy of the 
substantive appeal.  

By rating action in December 2000, the RO found that new and 
material evidence had been received to reopen the claim and 
granted service connection for PTSD. Initially, a 50 percent 
evaluation was assigned, effective from April 23, 1998, the 
date of receipt of his request to reopen.  A rating action in 
November 2002, assigned a 70 percent rating, effective from 
the same date.  The veteran now wishes to have the date of 
his original claim in 1985 established as the effective date.  

The provisions of the law governing effective date of awards 
of benefits are clear.  The effective date of an award is 
generally the date of receipt of a claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  However, in the case 
such as this one, where the issue is one of new and material 
evidence, the effective date of an award of disability 
compensation benefits is the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii), and (r).  

Here, the veteran's original claim was denied by the Board in 
May 1987, and on reconsideration by an expanded panel of the 
Board in March 1989.  Thus, absent clear and unmistakable 
error in a prior Board decision, which has not been asserted 
by the veteran, an effective date from his original claim can 
not be established as a matter of law.  38 C.F.R. 
§§ 3.400(q)(ii), (r), 20.1100, 20.1105 (2002).  Similarly, as 
the veteran did not perfect an appeal to the October 1996 
rating decision which denied his request to reopen, an 
effective date from August 1996, the date of receipt of his 
request to reopen is not possible.  38 C.F.R. §§ 20.302(b), 
20.1103.  

In December 2000, the RO granted service connection and 
assigned an effective date of April 23, 1998, the date of 
receipt of his request to reopen his claim, which is the 
earliest date allowable under the applicable criteria.  
Consequently, the Board concludes that it has no alternative 
but to find that the veteran's claim for an effective date 
earlier than that allowable by law lacks legal merit and must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board notes that while the veteran appears focused on the 
postponed hearing in September 1997 and the failure of his 
service representative to request a new hearing, the outcome 
of the claim turns on the absence of a timely substantive 
appeal.  The filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for completing an appeal from that determination.  
38 C.F.R. § 20.304.  Even if the representative had requested 
the RO to reschedule another hearing, it would not have 
extended the time limit for filing a substantive appeal.  
Although the veteran asserts that he "followed all 
procedures in the chain of his appeal," the record shows 
that he did not.  The cover letter to the SOC issued in April 
1997 clearly stated that he must file a substantive appeal 
within one year from the date of the letter notifying him of 
the action he appealed.  He did not do so, and the October 
1996 rating action became final on October 22, 1996.  
Accordingly, the appeal for an earlier effective date is 
denied.  

Increased Ratings - In General

The issue of an increased rating arises from an original 
claim for compensation benefits.  As held in AB v. Brown, 6 
Vet. App. 35, 38, where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  

The regulations pertaining to rating psychiatric disabilities 
are found in 38 C.F.R. § 4.130, Codes 9411-9440 (2002) and 
are set forth, in pertinent part, as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name................................. 100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); inability to establish and 
maintain effective 
relationships................................................  70


As indicated above, the veteran was assigned a 70 percent 
evaluation for PTSD from the initial grant of service 
connection.  As this is not the maximum rating allowable 
under the rating criteria for mental disorders, the Board 
must consider whether he is entitled to a 100 percent 
evaluation.  

In this regard, the veteran was evaluated by VA on two 
occasions during the pendency of this appeal, in August 1999 
and July 2002.  The clinical finding from those examinations 
were not materially different.  The reports show that the 
veteran was casually dressed and cooperative through out the 
interviews.  He was attentive to the examiner and his eye 
contact was adequate.  He was alert, well oriented, and his 
speech was spontaneous.  He showed no obvious psychomotor 
retardation or agitation, and his thought process was 
coherent.  His affect was constricted and he seemed quite 
depressed, but was not tearful.  There was no evidence of 
hallucinations or delusions, though he reported distressing 
nightmares and social isolation.  The veteran's hygiene was 
adequate when seen in August 1999, but was reported to be 
poor when seen in July 2002.  The examiners noted that the 
veteran suffered from PTSD and bipolar disorder, but 
indicated that the symptoms relative to each could not be 
differentiated.  In August 1999, he related that he had been 
in receipt of Social Security Administration disability 
benefits since 1989.

The clinical findings on a VA social survey in August 1999, 
were essentially the same as those reported on the two VA 
psychiatric evaluations.  Additional outpatient records show 
that the veteran attended alcohol counseling and group 
therapy as part of his court mandated treatment.  (He was 
apparently charged with DWI in March 2002 after binge 
drinking following the death of a close relative.)  A report 
in July 2002 indicated that he had been sober for five months 
and that his mood swings had been fairly well controlled with 
medication.  

Overall, the Board finds that the clinical findings from the 
VA psychiatric examinations, the social survey, and VA 
outpatient records show that the veteran's PTSD warrants a 70 
percent rating and no higher, since service connection was 
established.  The veteran is divorced and has lived alone for 
many years.  He has a few friends, but does not socialize 
well with others.  While he has been unemployed for many 
years, entitlement to TDIU has already been established.  
Thus, the question is not whether his symptoms are so severe 
as to render him unemployable, but rather, whether the 
manifestations of his PTSD show a severity of symptoms 
sufficient to warrant a 100 percent evaluation.  

While it is evident that the severity of the veteran's PTSD 
is significant, he does not demonstrate total occupational 
and social impairment with symptoms such as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name so as to warrant the assignment of a 100 percent 
evaluation.  Accordingly, a rating in excess of 70 percent is 
not justified.  


ORDER

Entitlement to an effective date earlier than April 23, 1998, 
for the grant of service connection for PTSD is denied.  

Entitlement to a rating in excess of 70 percent for PTSD, 
from the initial grant of service connection, is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

